                                                                                          FILED
                                                                                 2019 May-07 PM 03:43
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION
WILLIE JENNINGS,                          ]
                                          ]
      Petitioner,                         ]
                                          ]
v.                                        ]   Case No. 1:19-cv-00045-ACA-SGC
                                          ]
ATTORNEY GENERAL OF THE                   ]
STATE OF ALABAMA, et al.,                 ]
                                          ]
      Respondents.                        ]

                          MEMORANDUM OPINION
      This is an action on a pro se petition for writ of habeas corpus filed pursuant

to 28 U.S.C. § 2254 by Willie Jennings. On April 11, 2019, the magistrate judge

entered a report recommending this action be dismissed without prejudice for

failure to prosecute. (Doc. 6). The magistrate judge further recommended a

certificate of appealability be denied. (Id.). Although the Petitioner was advised

of his right to file specific written objections within fourteen days, no objections

have been received by the court.

      After careful consideration of the record in this case, including the

magistrate judge’s report, the court ADOPTS the report of the magistrate judge

and ACCEPTS her recommendations. Accordingly, this matter is due to be

dismissed without prejudice for failure to prosecute. A certificate of appealability

will be denied. A separate order will be entered.
      The Clerk of Court is DIRECTED to serve a copy of this memorandum

opinion and its accompanying order of dismissal on the Petitioner.

      DONE and ORDERED this May 7, 2019.



                                   _________________________________
                                   ANNEMARIE CARNEY AXON
                                   UNITED STATES DISTRICT JUDGE




                                         2
